Title: From Alexander Hamilton to John V. Henry, 31 October 1802
From: Hamilton, Alexander
To: Henry, John V.



Pitts Field [Massachusetts] Oct 31. 1802
Dr. Sir

I left with a Watchmaker at Albany my watch to be put in order & forgot it when I came away. I believe the name of the Watchmaker is Howal. He lives near the Court House, obliquely SouthWest.
Do me the favour to get it from him and send it to me by a safe opportunity; paying the expence.
Yrs.   with much esteem

A Hamilton
John V Henry Esqr

